Per Curiam :
We think that section 3297 and subdivision 6 of section 3307 of the Code of Civil Procedure do not authorize the referee to charge fifty cents for receiving the judgment of sale. Subdivision 11 of the latter section specifies services for which a fee may be charged, the same as for similar services upon the sale of real property by virtue of an execution, but itdoes not include and, therefore impliedly excludes a fee for receiving the judgment.
The referee was not entitled to more than ten dollars for commissions allowed by section 3297 of the Code of Civil Procedure, inasmuch as it appeal’s that such commissions are based upon a sum bid by a party and applied upon that party’s demand as fixed by the judgment without being paid to the referee.
The order is thus modified and, as modified, is affirmed, without costs.
All concurred.
Order modified in accordance with opinion of Jenks, J., and as modified affirmed, without costs.